                                                                                                                  Filed
      Case 4:21-cv-02901 Document 1-4 Filed on 09/03/21 in TXSD Page 1 of 7                        7/23/2021 3:06 PM
                                                                                            Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                            Fort Bend County, Texas
                                                                                           Katherine Cavazos

                             CAUSE NO.21-DCV-285503
                                      ______________

EDGAR VILLATORO                                §               IN THE DISTRICT COURT OF
                                               §
VS.                                            §               FORT BEND COUNTY, TEXAS
                                               §
ASSEGAHEGNE ADAMU                              §
ASSEGAHEGNE AND                                §             Fort Bend County - 458th Judicial District Court
MARTEN TRANSPORT, LTD.                         §                    ____ JUDICIAL DISTRICT


                           PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Plaintiff, EDGAR VILLATORO, hereinafter referred to as “Plaintiff,”

complaining of ASSEGAHEGNE ADAMU ASSEGAHEGNE (“Defendant Assegahegne”) and MARTEN

TRANSPORT, LTD. (“Defendant Marten”), hereinafter collectively referred to as “Defendants,” and

for cause of action would respectfully show:

                                                   I.

       Plaintiff intends to conduct discovery under Level II, pursuant to 190.3 of the TEXAS RULES

OF CIVIL PROCEDURE.

                                                   II.

       Plaintiff is an individual and a resident of Fort Bend County, Texas. The last three numbers

of Plaintiff’s driver’s license number are 210, and the last three numbers of his social security

number are XXX.

       Defendant Assegahegne is an individual who resides in Prince William County, and may

be served with process at his place of residence, 13709 Lynn Street, Apartment 7, Woodbridge,

Virginia 22191, or wherever he may be found.

                                   Plaintiff’s Original Petition
                                                -1-
     Case 4:21-cv-02901 Document 1-4 Filed on 09/03/21 in TXSD Page 2 of 7




       Defendant Marten is a foreign for-profit corporation doing business in the State of Texas;

service upon this Defendant may be had by serving its registered agent, C T Corporation System

at 1999 Bryan Street, Suite 900, Dallas, Texas 75201 or wherever it may be found.

       This incident occurred in Fort Bend County, Texas.

                                                 III.

       Damages sought are within the jurisdictional limits of this Court. Plaintiff seeks monetary

relief of over $250,000.

       This Court has jurisdiction and venue is proper in Fort Bend County, Texas pursuant to

Tex. Civ. Prac. & Rem. Code §15.002(a)(1) because all or a substantial part of the events or

omissions giving rise to the claim occurred in Fort Bend County, Texas.

                                                 IV.

       On or about May 1, 2020, Plaintiff was turning left off of the 3800 block of FM 0192 into

the 6100 block of southbound State Highway 6 in Fort Bend County, Texas. Suddenly and without

warning, while Plaintiff was proceeding through a green light at the intersection, Defendant

Assegahegne failed to yield the right of way and ran the red light at the intersection, colliding into

Plaintiff’s vehicle. Defendant Assegahegne was issued citation no. C097377 for “Ran Red Light”.

As a result of Defendant Assegahegne’s negligence and the wreck, Plaintiff sustained serious

personal injuries as described herein.

       Based on information and belief, at all times material to this lawsuit, Defendant

Assegahegne was an employee or agent of and engaged in the furtherance of the business of and

in the course and scope of employment or agency relationship with Defendant Marten.

Additionally, Defendant Marten is the owner of the vehicle that Defendant Assegahegne was


                                     Plaintiff’s Original Petition
                                                  -2-
     Case 4:21-cv-02901 Document 1-4 Filed on 09/03/21 in TXSD Page 3 of 7




driving when the collision that forms the basis of this complaint took place. As a result of the

incident, Plaintiff sustained serious personal injuries as described herein.

                                                 V.

        On the occasion in question, Defendant Assegahegne violated his duty to exercise ordinary

care in the operation of the motor vehicle and was negligent in one or more of the following

particulars:

        (a)    in failing to keep a proper lookout;
        (a)    in failing to abide by traffic control signals;
        (b)    in failing to apply or timely apply the brakes;
        (c)    in failing to yield the right of way at a red light;
        (d)    in failing to control the speed of Defendant’s vehicle;
        (e)    in failing to avoid the collision;
        (f)    in striking Plaintiff’s vehicle;
        (g)    in failing to drive in a reasonably attentive manner; and
        (h)    in failing to exercise ordinary care as a reasonably prudent person would have done
               under the same or similar circumstances.

        Each of these acts or omissions, singularly or collectively, constituted negligence, which

proximately caused the occurrence made the basis of this suit and the resulting injuries and

damages to Plaintiff.

                                                 VI.

        Defendant Marten and its agents, officers, and employees, for whose acts and omissions

constituting negligence and negligence per se, and such acts and omissions, among others, are as

follows:

        (a)    In failing to properly screen, test, and qualify drivers, specifically including
               Defendant Assegahegne, so as to provide for safe operation of a vehicle
               such as the one involved in the occurrence in question;
        (b)    In hiring, employing, and/or retaining drivers, specifically including
               Defendant Assegahegne, who lacked proper screening, testing, training and

                                    Plaintiff’s Original Petition
                                                 -3-
     Case 4:21-cv-02901 Document 1-4 Filed on 09/03/21 in TXSD Page 4 of 7




               qualifications so as to provide for safe operation of a vehicle such as the one
               involved in the occurrence in question;
       (c)     In failing to properly train and supervise drivers, specifically including
               Defendant Assegahegne, so as to provide for safe operation of a vehicle
               such as the one involved in the occurrence in question; and
       (d)     In failing to properly implement and enforce policies, procedures, and
               protocols to properly screen, test, train, qualify, supervise, and retain drivers
               to operate a vehicle such as the one involved in the occurrence in question.


       At all times material hereto, all of the agents, servants, and employees for Defendant

Marten including but not limited to Defendant Assegahegne, who were connected with the

occurrence made the subject of this cause of action were acting within the course and scope of

their employment or agency relationship or official duties and in furtherance of the duties of their

employment or agency or office; and these agents, servants, and employees were acting in a

managerial capacity or as vice-principals, and the acts committed by them, were authorized,

approved, and ratified by Defendant Marten. Thus, Defendant Marten is vicariously liable for the

acts and/or omissions of Defendant Assegahegne under the doctrine of respondeat superior.

                                                 VII.

       Plaintiff would also show that at the time of the incident made the basis of this suit,

Defendant Assegahegne was driving a motor vehicle owned by Defendant Marten. Defendant

Marten permissively allowed Defendant Assegahegne to operate the motor vehicle in question for

the purpose of operating the vehicle on the public streets and highways of Texas, and thereafter,

Defendant Assegahegne operated the vehicle with the knowledge, consent and permission of

Defendant Marten.



                                     Plaintiff’s Original Petition
                                                  -4-
     Case 4:21-cv-02901 Document 1-4 Filed on 09/03/21 in TXSD Page 5 of 7




       Further, Defendant Marten knew or had reason to know in an exercise of due care, that

Defendant Assegahegne was an unlicensed, unsuitable, incompetent or reckless driver, and would

create an unreasonable risk of danger to persons and property in the public streets and highways

of Texas. By giving Defendant Assegahegne permission to operate the vehicle, Defendant Marten

negligently entrusted their motor vehicle to Defendant Assegahegne and such entrustment

proximately caused the occurrence made the basis of this suit and the resulting injuries and

damages to Plaintiff.

                                                 VIII.

       All of the facts stated in this pleading are incorporated herein as if fully set forth. The actions,

conduct and/or omissions of Defendants were a violation of state law and/or local regulations and/or

ordinances and as such constitute negligence per se.

                                                  IX.

       As a direct and proximate result of the aforementioned acts and omissions of negligence

by the Defendants, Plaintiff sustained the following damages for which he is legally entitled to

recover:

       1.      Necessary and reasonable medical expenses, past and future;
       2.      Physical pain and mental anguish, past and future;
       3.      Physical impairment, past and future;
       4.      Disfigurement, past and future;
       5.      Loss of income and reduced wage earning capacity, past and future;
       6.      Pre-judgment interest and costs of Court; and
       7.      Property damage.

       If it be found that Plaintiff was suffering from any predispositions, conditions or bodily

infirmities prior to the date of the collision, Plaintiff would show unto the Court and jury that the

same was neither disabling nor painful, but that as a result of the injuries suffered by Plaintiff on


                                     Plaintiff’s Original Petition
                                                  -5-
     Case 4:21-cv-02901 Document 1-4 Filed on 09/03/21 in TXSD Page 6 of 7




such occasion, and the effects thereof, the same had been incited, accelerated, and aggravated to

such an extent that they have now become painful and disabling as described herein.

                                                  IX.

        Please take notice that, pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, for

purposes of self-authentication, any and all documents produced by Defendant to Plaintiff in

response to written discovery will be used against Defendant at any pretrial proceeding or at trial.

                                                  X.

                                   REQUIRED DISCLOSURE

        Pursuant to Texas Rule of Civil Procedure 194(a), each Defendant is required to disclose,

within thirty (30) days of the filing of the first answer, the information or material described in

Rule 194.2(b)1-12. Any Defendant that is served or otherwise joined after the filing of the first

answer must make their initial disclosures within thirty (30) days after being served or joined.


                                                  XI.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein; that upon trial hereof, Plaintiff have judgment of the Court against such

Defendant in a total amount of money substantially in excess of the minimum jurisdictional limit

of this Court, together with prejudgment and post-judgment interest as provided by applicable

laws; for all costs of court; and for all such other and further relief, both general and special, legal

and equitable, to which Plaintiff may show himself justly entitled.




                                     Plaintiff’s Original Petition
                                                  -6-
Case 4:21-cv-02901 Document 1-4 Filed on 09/03/21 in TXSD Page 7 of 7




                                 Respectfully submitted,

                                 CRIM & VILLALPANDO, PC



                         By:
                                 Allen A. King, Jr.
                                 State Bar No. 11433490
                                 2122 E Governors Circle
                                 Houston, Texas 77092
                                 (713) 807-7800
                                 (713) 807-8852 Fax
                                 Allen@cvinjurylawyers.com

                                 ATTORNEY FOR PLAINTIFF
                                 EDGAR VILLATORO




                                                       I, Beverley McGrew Walker, District Clerk of Fort
                                                       Bend County, Texas, do hereby certify that the
                                                       foregoing is a true, correct and full copy of the
                                                       Instrument herein set out an appears of record in
                       Plaintiff’s Original Petition   The District Court of Fort Bend County, Texas.
                                    -7-                      02 of__________________________20___
                                                       This_____day      SEPTEMBER                   21
                                                                 BEVERLEY MCGREW WALKER, DISTRICT CLERK
                                                                 By___________________________Deputy
                                                                      ASHLEY ALANIZ
